IN THE SUPREME COURT OF THE STATE OF NEVADA


                    STUART SACKLEY, AN INDIVIDUAL;                             No. 84083
                    DOUGLAS DASILVA, AN INDIVIDUAL;
                    AND SACKLEY FAMILY TRUST,
                    STUART SACKLEY AS TRUSTEE, A                              FILED
                    TRUST,
                                      Appellants,                      •       FEB 1 8 2022
                                 vs.                                          ELIZA.%    Pt BROWN
                                                                           CLERK OF     PROC. COURT
                    ILAN GORODEZKI, AN INDIVIDUAL,
                                                                                 DEPU CLERK
                                      Res • ondent.


                                         ORDER DISMISSING APPEAL

                                This is an appeal from findings of fact, conclusions of law, and
                    a final order resolving the claims between the parties after a trial. Eighth
                    Judicial District Court, Clark County; Christy L. Craig, Judge.
                                The order appealed from was entered March 30, 2021, with
                    written notice of entry served electronically on April 9, 2021. Accordingly,
                    the notice of appeal was due to be filed on or before May 10, 2021. NRCP 6;
                    NRAP 4. Appellants filed the notice of appeal on January 10, 2022, well
                    beyond the relevant appeal period, ostensibly pursuant to an "enlargement
                    of time" granted to appellants by the district court on December 14, 2021.
                                Respondent has filed a motion to dismiss the appeal for lack of
                    jurisdiction because the notice of appeal was untimely filed. Appellants
                    have not opposed the motion to dismiss. This court concludes that
                    appellants concede the merit of respondent's motion. See Foster v. Dingwall,
                    126 Nev. 56, 66, 227 P.3d 1042, 1049 (2010) (stating that this court may



                          'Appellants have also failed to file the docketing statement as
SUPREME COURT
                    required by this court's rules, NRAP 14, and its order of January 24, 2022.
     OF
   NEVADA

707 1947A afilVID
                                                                                         2-- as-(191-1
construe the failure to oppose a motion as an admission that the motion is
meritorious). This court lacks jurisdiction over this untimely appeal. See
Healy v. Volkswagenwerk Aktiengesellschaft, 103 Nev. 329, 741 P.2d 432
(1987) (an untimely notice of appeal fails to vest jurisdiction in this court);
Walker v. Scully, 99 Nev. 45, 46, 657 P.2d 94, 94 (1983) (the district court
lacks authority to extend the time to file a notice of appeal). The motion to
dismiss is granted, and this court
            ORDERS this appeal DISMISSED.




                                                                   J.
                                     Hardesty


                                           Al;i$C4,0                 J.
                                     Stiglich


                                                                     J.




cc:   Hon. Christy L. Craig, District Judge
      Spencer M. Judd
      Pintar Albiston LLP
      Eighth District Court Clerk




                                       2